Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 11, 2020

                                      No. 04-20-00387-CV

     IN THE INTEREST OF J.M.K., J.K.C., E.J.C., E.L.C., J.C., E.J.C., AND J.L.C.,
                                 CHILDREN,
                                   Appellant

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-01370
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER


        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

        The appellant’s brief was originally due to be filed on September 8, 2020. Neither the
brief nor a motion for extension of time to file the brief has been filed. It is therefore ORDERED
that the appellant’s brief must be filed no later than fifteen days from the date of this order.
Given the time constraints governing the disposition of this appeal, requests for extensions of
time will be disfavored.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court